DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/23/2018, the claims filed on 7/14/2022, the supplemental amendment filed on 7/27/2022, and the interview conducted on 7/28/2022.  

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ching Kwok (reg. No. 72887) on 7/28/2022.

The application has been amended as follows: 




Please amend the claim set, filed on 7/27/2022 through the Supplemental Amendment, with the following amendments:

1. (Currently Amended) A processor-implemented neural network method, the method comprising: 
selecting a pruning index indicating a weight location where pruning is to be performed commonly within a plurality of kernels of a neural network; and 
generating, for an input feature map, a plurality of output feature maps by performing a Winograd-based convolution operation by pruning a weight corresponding to the selected pruning index with respect to each of the plurality of kernels to decrease an operation count of the Winograd-based convolution operation and training the neural network without the pruned weight to compensate for accuracy of the Winograd-based convolution operation.

12. (Currently Amended) A neural network apparatus comprising: a processor configured to: 
select a pruning index indicating a weight location where pruning is to be performed commonly within a plurality of kernels of a neural network; and 
generate, for an input feature map, a plurality of output feature maps by performing a Winograd-based convolution operation by pruning a weight corresponding to the determined pruning index with respect to each of the plurality of kernels to decrease an operation count of the Winograd-based convolution operation and training the neural network without the pruned weight to compensate for accuracy of the Winograd-based convolution operation.

20. (Currently Amended) A processor-implemented neural network method, the method comprising: 
selecting a pruning index with respect to a plurality of kernels of a neural network in a Winograd domain; 
generating a plurality of pruned kernels by pruning, for each of the plurality of kernels, a weight corresponding to the selected pruning index to decrease an operation count of a convolution operation; and 
generating a plurality of output feature maps by performing the convolution operation with respect to an input feature map and each of the plurality of pruned kernels and training the neural network without the pruned kernel to compensate for accuracy of the Winograd based convolution operation.

23. (Currently Amended) A processor-implemented neural network method, the method comprising: 
grouping a plurality of kernels of a neural network in a Winoqrad domain into a plurality of kernel groups; 
selecting a pruning index for each of the plurality of kernel groups; 
pruning, for each of the plurality of kernel groups, kernel weights corresponding to the selected pruning index to decrease an operation count of a convolution operation; and 
generating a plurality of output feature maps by performing the convolution operation with respect to an input feature map and each of the plurality of kernels and training the neural network without the pruned weight to compensate for accuracy of the Winograd-based convolution operation.

Reasons for Allowance

Claims 1-24, in view of the Examiner’s Amendment above, are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 12, 20, and 23

Generating a plurality of output feature maps by performing the convolution operation with respect to an input feature map and each of the plurality of kernels and training the neural network without the pruned weight to compensate for accuracy of the Winograd-based convolution operation, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Liu (“Pruning of Winograd and FFT Based Convolution Algorithm”) discloses a system for pruning a neural network using a winograd-based algorithm, but fails to explicitly disclose generating a plurality of output feature maps by performing the convolution operation with respect to an input feature map and each of the plurality of kernels and training the neural network without the pruned weight to compensate for accuracy of the Winograd-based convolution operation, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Applicant’s arguments and amendments, filed on 7/14/2022 and 7/27/2022, with respect to the 35 USC § 101 rejection of claims 1-23 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claims 1-23 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127